DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The examiner notes that support for the claims, with the exception of claim 3, go backs to parent application 12/080,202 and as such these claims have an effective filing date of April 1, 2008. The limitation of claim 3 was not disclosed in any of the parent applications. As such claim 3 has an effective filing date of the filing of the current application, 8/2/2021.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-17, 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that a new double patenting rejection was made in view of applicant’s amendments to the claims. It is noted that applicant’s argument that US Patent 7,875,065 (‘065) includes subject matter not being claimed should be preclude a double patenting rejection is not persuasive. Just because ‘065 discloses additional subject matter does not preclude it from being used in obvious type double patenting rejection. As stated, “A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation of claim 3 was not disclosed in the original specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 1-3, 5-13 are objected to because of the following informalities:  
Claim 1 line 10 should recite: “an upward-facing planar top surface perpendicular to the longitudinal axis, the planar top surface surrounding the drive socket”

  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “closure mating structure  in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11 of U.S. Patent No. 7,875,065 (hereinafter ‘065) in view of Tatar US 6,113,601. 
Regarding Claim 1, ‘065 discloses a pivotal bone anchor assembly configured for implantation in a bone of a patient about a guide wire with a drive tool, and for securing a fixation rod to the bone with a closure configured to apply a downwardly-directed force to lock the assembly, the pivotal bone anchor assembly comprising: 
a shank comprising a longitudinal axis, a capture portion at an upper end, an anchor portion opposite the capture portion configured for fixation to the bone (claim 1 part a);
 a receiver comprising a base portion defining a central bore centered about a vertical centerline axis and an upper portion integral with the base portion defining a channel configured to receive the fixation rod, the central bore communicating with a bottom of the receiver through a lower opening and extending upward through the channel to a top of the receiver, the central bore including a support surface adjacent the lower opening and a closure mating structure adjacent a top of the receiver configured to mate with the closure (claim 1 part b, claim 10), and
 a retainer comprising at least two discrete retainer parts configured for positioning within the central bore of the receiver prior to the capture portion of the shank, each of the retainer parts having an outer surface configured to engage the support surface of the receiver and an inner surface configured to capture and hold the capture portion of the shank within the central bore of the receiver so as to prevent the shank from exiting the receiver through the lower opening (claim 1 part c), 

‘065 discloses the shank has a drive socket (claim 7), an axial bore for a guide wire (claim 8, guide wire able to be placed through the cannulation), an upper outer curved surface extending downward from a top surface (claim 11) but does not disclose a neck portion extending between the capture portion and the anchor portion, the capture portion including an upwardly-opening drive socket configured to mate with the drive tool, an upward-facing planar top surface perpendicular to the longitudinal axis surrounding the drive socket, and a lower outer curved surface extending upwardly and outwardly from the neck portion.
Tatar discloses a similar device (Fig 1-2) having a shank (Fig 1) with a capture portion at an upper end (#122 and #123) that receives a retainer (#210), a neck portion (#124) extending between the capture portion and an anchor portion (#128, Fig 1), an upwardly-opening drive socket (#130) configured to mate with the drive tool (Col 6 lines 20-25), an upward-facing planar top surface perpendicular to the longitudinal axis surrounding the drive socket (Fig 1, upper most surface surrounding socket #130), and a lower outer curved surface (#122) extending upwardly and outwardly from the neck portion (Fig 1, Col 6 lines 20-35) to allow for polyaxial movement (Col 6 lines 20-35, abstract).

Regarding Claim 2, ‘065 as modified discloses wherein the seating support surface of the receiver is a curved seating surface configured for slidable engagement with the lower outer curved surface of the capture structure portion prior to locking the assembly with the closure (as discussed with the modification in view of Tatar).

Regarding Claim 3, ‘065 as modified discloses the anchor portion of the shank is configured for implantation in the bone about the guide wire with the drive tool after the capture portion of the shank has been captured within the central bore of the receiver by the retainer (claim 1, 8 in ‘065, there is a cannulation for a guide wire and the drive tool is functionally recited, wherein with the bone anchor assembly assembled, one can implant the assembly along a guide wire with a drive tool also having a cannulation).


Regarding Claim 4, ‘065 as modified discloses the upward-facing planar top surface includes a circular outer edge (Fig 1 in Tatar and claim 11 in ‘065, circular outer edge would lead into upper outer curved surface).


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11 of U.S. Patent No. 7,875,065 (hereinafter ‘065) and Tatar US 6,113,601, as applied to claim 1, and in further view of Jackson US 2006/0200136 (‘136). 
‘065 discloses the claimed invention as discussed above  where there is a drive socket (claims 6-7 in ‘065) and an axial bore (Claim 8 in ‘065) but does not disclose the drive socket further comprises an internal drive aperture with internal sidewalls extending downward from an opening at a top end of the capture portion to a lower tool abutment surface, and wherein the axial bore of the shank further comprises an upper opening at the lower tool abutment surface of the internal drive aperture.
Jackson ‘136 discloses a similar shank (Fig 5-7) with an upper capture portion having an upwardly-opening drive socket (#44) configured to mate with the drive tool (paragraph 50), an upward-facing planar top surface (#38) perpendicular a the longitudinal axis of the shank (paragraph 48 where it is obvious that “substantially perpendicular” would encompass perpendicular) and surrounding the drive socket (Fig 1, 7), the shank including an axial bore (#49) centered about the longitudinal axis and extending distally from the drive socket to a distal tip of the anchor portion and configured to receive a guide wire (paragraph 51), the guide wire providing a guide for insertion of the shank into the vertebra (paragraph 51), the drive socket further comprises an internal drive aperture with internal sidewalls extending downward from an opening at a top end of the capture portion to a lower tool abutment surface, and wherein the axial bore of the shank further comprises an upper opening at the lower tool 


    PNG
    media_image1.png
    613
    807
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify ‘065 as modified to have the drive socket further comprises an internal drive aperture with internal sidewalls extending downward from an opening at a top end of the capture portion to a lower tool abutment surface, and wherein the axial bore of the shank further comprises an upper opening at the lower tool abutment surface of the internal drive aperture in view of Jackson ‘136 because this 

Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11 of U.S. Patent No. 7,875,065 (hereinafter ‘065) and Tatar US 6,113,601, as applied to claim 1, and in further view of Jackson US 2006/0200136 (‘136). 
Regarding Claims  7-8, ‘065 as modified discloses the claimed invention as discussed above but does not disclose  wherein the channel of the receiver further comprises an upwardly-open channel defined by interior surfaces of a pair of upright arms extending upwardly from the base portion of the receiver, wherein the closure mating structure of the central bore of the receiver further comprises a helically wound guide and advancement structure.
Jackson ‘136 discloses a similar device (Fig 1) where a channel (channel for rod #21, Fig 12) of the receiver further comprises an upwardly-open channel defined by interior surfaces of a pair of upright arms (arms #542, Fig 8) extending upwardly from a base portion (near ref #50 in Fig 8) of the receiver, wherein the closure mating structure of the central bore of the receiver further comprises a helically wound guide and advancement structure (threads #62, paragraph 53) that engages with closure (#18).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify ‘065 as modified to have the channel of the receiver further comprises an upwardly-open channel defined by interior surfaces of a pair of upright arms extending upwardly from the base portion of the receiver, wherein the 

Claims 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11 of U.S. Patent No. 7,875,065 (hereinafter ‘065) and Tatar US 6,113,601, as applied to claim 1, and in further view of Sasing US 7,306,606. 
Regarding Claim 9-13, ‘065 as modified discloses an insert positionable within the central bore of the receiver (claim 1 part d) but does not disclose the insert having an 88upper surface configured to receive the fixation rod, a lower surface configured to transfer the downwardly-directed force applied 79949557.13Attorney Docket No. JAC023-673746 U.S. Appl. No. 17/391,524 by the closure to the upper outer curved surface of the capture structure to lock the assembly, and a central aperture configured to provide access to the drive socket for the drive tool, after the capture portion of the shank and the insert are positioned in the central bore of the receiver, the planar top surface on the capture portion is configured to remain spaced apart from the lower surface of the insert so as to not directly receive the downwardly-directed force applied by the closure to lock the assembly, the insert is configured to be top loaded into the receiver,  further comprising the fixation rod and the closure, wherein the closure is configured for positioning within the channel of the receiver above the fixation rod and in engagement with the closure mating structure to apply the downwardly-directed force towards a top of the fixation rod, so as to frictionally lock the shank in a 

Sasing discloses a pivotal bone anchor assembly (Fig 2) configured for implantation in a bone of a patient about a guide wire with a drive tool, and for securing a fixation rod to the bone with a closure configured to apply a downwardly-directed force to lock the assembly, the pivotal bone anchor assembly comprising: 
a shank (Fig 3a) comprising a longitudinal axis (Fig 3a), a capture portion at an upper end (Fig 3b, see Fig below), an anchor portion (lower tip portion, Fig 3a) opposite the capture portion configured for fixation to the bone (Fig 3a), and a neck portion extending between the capture portion and the anchor portion (see Fig below), the capture portion including an upwardly-opening drive socket (#11) configured to mate with the drive tool (Col 5 lines 20-25), an upward-facing top surface surrounding the drive socket (see Fig below where the top surface appears flat), an upper outer curved surface (#10, Col 5 line 22) extending downward from the top surface (Fig below, Fig 3b), and a lower outer curved surface (#12) extending upward and outwardly from the neck portion (see fig below); 

    PNG
    media_image2.png
    532
    897
    media_image2.png
    Greyscale

a receiver (#4) comprising a base portion defining a central bore centered about a vertical centerline axis (see Fig below, the central bore perpendicular to the channel and extending through the receiver)  and an upper portion integral with the base portion (see Fig below) defining a channel configured to receive the fixation rod (see Fig below, Fig 9a, channel for rod #60), the central bore communicating with a bottom of the receiver through a lower opening and extending upward through the channel to a top of the receiver (see Fig below), the central bore including a support surface adjacent the lower opening (see Fig below) and a closure mating structure (#27) adjacent a top of the receiver configured to mate with the closure (#5, Col 6 lines 43-46), and 

    PNG
    media_image3.png
    689
    903
    media_image3.png
    Greyscale

a retainer (#2)  including a gap (#16, Fig 4) that bisects the retainer to two retainer parts (left and right halves of #2, Fig 4), the retainer parts configured for positioning within the central bore of the receiver prior to the capture portion of the shank (Fig 7a-8b), each of the retainer parts having an outer surface configured to engage the support surface of the receiver (Fig 8a-8b) and an inner surface configured to capture and hold the capture portion of the shank within the central bore of the receiver so as to prevent the shank from exiting the receiver through the lower opening (Fig 8a-8b, Col 8 lines 26 to Col 9 line 13), 
wherein the capture portion of the shank is configured for uploading into the central bore of the receiver through the lower opening with the shank extending 
a receiver (#4) comprising a base portion defining a central bore centered about a vertical centerline axis (see Fig below, the central bore perpendicular to the channel and extending through the receiver)  and an upper portion integral with the base portion (see Fig below) defining a channel configured to receive the fixation rod (see Fig below, Fig 9a, channel for rod #60), the central bore communicating with a bottom of the receiver through a lower opening and extending upward through the channel to a top of the receiver (see Fig below), the central bore including a support surface adjacent the lower opening (see Fig below) and a closure mating structure (#27) adjacent a top of the receiver configured to mate with the closure (#5, Col 6 lines 43-46), and 

    PNG
    media_image3.png
    689
    903
    media_image3.png
    Greyscale

Regarding Claim 9, Sasing discloses further comprising an insert (#3, Fig 5a-5b) positionable within the central bore of the receiver (Fig 8a-8b) having an upper surface (#19) configured to receive the fixation rod (Fig 9a), a lower surface (#18) configured to transfer the downwardly-directed force applied by the closure to the upper outer curved surface of the capture structure to lock the assembly (Col 9 lines 25-45), and a central aperture (#21) configured to provide access to the drive socket for the drive tool (Fig 8a-8b). 
Regarding Claim 10, Sasing discloses after the capture portion of the shank and the insert are positioned in the central bore of the receiver, the substantially planar top surface on the capture portion is configured to remain spaced apart from the lower 
Regarding Claim 11, Sasing discloses the insert is configured to be top loaded into the receiver (Fig 4, insert #3 can be maneuvered such that it can be top loaded into the receiver and be partially located in the receiver). 
Regarding Claim 12, Sasing discloses further comprising the fixation rod (#60) and the closure (#5), wherein the closure is configured for positioning within the channel of the receiver above the fixation rod and in engagement with the closure mating structure to apply the downwardly-directed force towards a top of the fixation rod, so as to frictionally lock the shank in a fixed position relative to the receiver (Fig 9a-9b, Col 9 lines 30-45). 
Regarding Claim 13, Sasing discloses the upper outer curved surface of the capture portion is configured to receive the downwardly-directed force applied towards the top of the fixation rod by the closure to frictionally lock the shank relative to the receiver (Fig 9a-9b, Col 9 lines 30-45).

It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify ‘065 as modified to include the features of the insert detailed above in claims 9-11 in view of Sasing above because these provides known configurations for an insert that is placed between a rod and bone shank. It would also have been obvious to one having ordinary skill in the art at a time before the invention . 

Claims 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11 of U.S. Patent No. 7,875,065 (hereinafter ‘065) in view of Tatar US 6,113,601 and Jackson US 2006/0149240 (‘240). It is noted that claims 14 is similar to claim 1 with the exception of the last paragraph of claim 14, as such, for convenience, specific reference will be made to the differences between claim 1 and claim 14 
Regarding Claim 14, ‘065 as modified by Tatar discloses the claimed invention (see ODP rejection for claim 1 above) but does not disclose wherein the capture portion of the shank is configured for uploading into the central bore of the receiver through the lower opening with the at least two discrete retainer parts being configured to move at least partially way from each other and then to close toward each other to capture and hold the capture portion of the shank within the central bore of the receiver with the shank extending downward through the lower opening.
Jackson ‘240 discloses a similar device with  a shank (#304) with a capture structure (#308), a receiver comprising a base portion defining a central bore centered about a vertical centerline axis and an upper portion integral with the base portion defining a channel configured to receive the fixation rod, the central bore communicating with a bottom of the receiver through a lower opening and extending 

    PNG
    media_image4.png
    704
    1023
    media_image4.png
    Greyscale


a retainer (#312, Fig 29-31) having two gaps (near ref #386 and near ref #387 in Fig 30) such that the retainer comprises at least two discrete retainer parts (#360, #362)  configured for positioning within the central bore of the receiver prior to the capture portion of the shank (fig 33), each of the retainer parts having an outer surface configured to engage the support surface of the receiver (Fig 36) and an inner surface configured to capture and hold the capture portion of the shank within the central bore of the receiver (Fig 36) so as to prevent the shank from exiting the receiver through the 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the retainer of ‘065 as modified to perform in the manner being claimed above in view of Jackson ‘240 above because this provides a known configuration for a two piece retainer to retain a shank that is bottom loaded onto a receiver and provide for polyaxial movement. 

Claims 15-17, 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11 of U.S. Patent No. 7,875,065 (hereinafter ‘065), Tatar US 6,113,601 and Jackson US 2006/0149240 (‘240), as applied to claim 14, and in further view of Sasing US 7,306,606. 
‘065 as modified by additional reference Sassing discloses the limitations of Clai9ms 15-17, 23, see ODP rejections for claims 9-13 above.





Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11 of U.S. Patent No. 7,875,065 (hereinafter ‘065), Tatar US 6,113,601 and Jackson US 2006/0149240 (‘240), as applied to claim 14, and in further view of Jackson US 2006/0200136 (‘136). 
‘065 as modified by additional reference Jackson ‘136 discloses the limitations of 20, see ODP rejections for claim 6 above. 

Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11 of U.S. Patent No. 7,875,065 (hereinafter ‘065),  Tatar US 6,113,601 and Jackson US 2006/0149240 (‘240), as applied to claim 1, and in further view of Jackson US 2006/0200136 (‘136). 
‘065 as modified by additional reference Jackson ‘136 discloses the limitations of 20, see ODP rejections for claim 7-8 above. 





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasing US 7,306,606 in view of Jackson US 2006/0200136 (‘136) and Jackson US 2006/0149240 (‘240). 
Regarding Claim 1, Sasing discloses a pivotal bone anchor assembly (Fig 2) configured for implantation in a bone of a patient about a guide wire with a drive tool, and for securing a fixation rod to the bone with a closure configured to apply a downwardly-directed force to lock the assembly, the pivotal bone anchor assembly comprising: 
a shank (Fig 3a) comprising a longitudinal axis (Fig 3a), a capture portion at an upper end (Fig 3b, see Fig below), an anchor portion (lower tip portion, Fig 3a) opposite the capture portion configured for fixation to the bone (Fig 3a), and a neck portion extending between the capture portion and the anchor portion (see Fig below), the capture portion including an upwardly-opening drive socket (#11) configured to mate with the drive tool (Col 5 lines 20-25), an upward-facing top surface surrounding the drive socket (see Fig below where the top surface appears to be flat/planar), an upper outer curved surface (#10, Col 5 line 22) extending downward from the top surface (Fig 

    PNG
    media_image2.png
    532
    897
    media_image2.png
    Greyscale

a receiver (#4) comprising a base portion defining a central bore centered about a vertical centerline axis (see Fig below, the central bore perpendicular to the channel and extending through the receiver)  and an upper portion integral with the base portion (see Fig below) defining a channel configured to receive the fixation rod (see Fig below, Fig 9a, channel for rod #60), the central bore communicating with a bottom of the receiver through a lower opening and extending upward through the channel to a top of the receiver (see Fig below), the central bore including a support surface adjacent the lower opening (see Fig below) and a closure mating structure (#27) adjacent a top of the receiver configured to mate with the closure (#5, Col 6 lines 43-46), and 

    PNG
    media_image3.png
    689
    903
    media_image3.png
    Greyscale

a retainer (#2)  including a gap (#16, Fig 4) that bisects the retainer to two retainer parts (left and right halves of #2, Fig 4), the retainer parts configured for positioning within the central bore of the receiver prior to the capture portion of the shank (Fig 7a-8b), each of the retainer parts having an outer surface configured to engage the support surface of the receiver (Fig 8a-8b) and an inner surface configured to capture and hold the capture portion of the shank within the central bore of the receiver so as to prevent the shank from exiting the receiver through the lower opening (Fig 8a-8b, Col 8 lines 26 to Col 9 line 13), 
wherein the capture portion of the shank is configured for uploading into the central bore of the receiver through the lower opening with the shank extending 


Regarding Claim 7, Sasing discloses the channel of the receiver further comprises an upwardly-open channel defined by interior surfaces of a pair of upright arms extending upwardly from the base portion of the receiver (see Fig below). 

    PNG
    media_image5.png
    525
    683
    media_image5.png
    Greyscale


Claim 8, Sasing discloses the closure mating structure of the central bore of the receiver further comprises a helically wound guide and advancement structure (threads #27). 

Regarding Claim 9, Sasing discloses further comprising an insert (#3, Fig 5a-5b) positionable within the central bore of the receiver (Fig 8a-8b) having an upper surface (#19) configured to receive the fixation rod (Fig 9a), a lower surface (#18) configured to transfer the downwardly-directed force applied by the closure to the upper outer curved surface of the capture structure to lock the assembly (Col 9 lines 25-45), and a central aperture (#21) configured to provide access to the drive socket for the drive tool (Fig 8a-8b). 


Regarding Claim 11, Sasing discloses the insert is configured to be top loaded into the receiver (Fig 4, insert #3 can be maneuvered such that it can be top loaded into the receiver and be partially located in the receiver). 

Regarding Claim 12, Sasing discloses further comprising the fixation rod (#60) and the closure (#5), wherein the closure is configured for positioning within the channel of the receiver above the fixation rod and in engagement with the closure mating structure to apply the downwardly-directed force towards a top of the fixation rod, so as to frictionally lock the shank in a fixed position relative to the receiver (Fig 9a-9b, Col 9 lines 30-45). 

Regarding Claim 13, Sasing discloses the upper outer curved surface of the capture portion is configured to receive the downwardly-directed force applied towards the top of the fixation rod by the closure to frictionally lock the shank relative to the receiver (Fig 9a-9b, Col 9 lines 30-45).

Sasing  discloses that the top surface appears to be planar and perpendicular to the longitudinal axis (see Fig 3a-3b above) but does not explicitly disclose the an upward-facing top surface is planar and perpendicular to the longitudinal axis, the shank including an axial bore centered about the longitudinal axis and extending distally from the drive socket to a distal tip of the anchor portion and configured to receive the guide wire. Sasing  discloses the retainer has a gap (#16) but does not disclose the retainer comprising at least two discrete retainer parts.
Jackson ‘136 discloses a similar shank (Fig 5-7) with an upper capture portion having an upwardly-opening drive socket (#44) configured to mate with the drive tool (paragraph 50), an upward-facing planar top surface (#38) perpendicular a the longitudinal axis of the shank (paragraph 48 where it is obvious that “substantially perpendicular” would encompass perpendicular) and surrounding the drive socket (Fig 1, 7), the shank including an axial bore (#49) centered about the longitudinal axis and extending distally from the drive socket to a distal tip of the anchor portion and configured to receive a guide wire (paragraph 51), the guide wire providing a guide for insertion of the shank into the vertebra (paragraph 51).

Jackson ‘240 discloses a similar device with  a shank (#304) with a capture structure (#308), a receiver comprising a base portion defining a central bore centered about a vertical centerline axis and an upper portion integral with the base portion defining a channel configured to receive the fixation rod, the central bore communicating with a bottom of the receiver through a lower opening and extending upward through the channel to a top of the receiver, the central bore including a support surface adjacent the lower opening and a closure mating structure adjacent a top of the receiver configured to mate with the closure (see Fig below), and 

    PNG
    media_image4.png
    704
    1023
    media_image4.png
    Greyscale


a retainer (#312, Fig 29-31) having two gaps (near ref #386 and near ref #387 in Fig 30) such that the retainer comprises at least two discrete retainer parts (#360, #362)  configured for positioning within the central bore of the receiver prior to the capture portion of the shank (fig 33), each of the retainer parts having an outer surface configured to engage the support surface of the receiver (Fig 36) and an inner surface configured to capture and hold the capture portion of the shank within the central bore of the receiver (Fig 36) so as to prevent the shank from exiting the receiver through the lower opening (Fig 36), wherein the capture portion of the shank is configured for uploading into the central bore of the receiver through the lower opening with the shank extending downward 79949557.12Attorney Docket No. JAC023-673746 U.S. Appl. No. 17/391,524 through the lower opening (as seen in Fig 33-36), and with the 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the retainer of Sasing as modified to have two gaps such that the retainer is made up of two distinct retainer parts, the support surface configured to receive the two distinct retainer parts in view of Jackson ‘240 above because this provides a known alternative configuration to retain a shank that is bottom loaded onto a receiver and provide for polyaxial movement. Note: with modification of Jackon ‘240, the capture portion is not being modified only for the retainer to be made up of two distinct parts.  


Regarding Claim 3,  Sasing as modified discloses  wherein the anchor portion of the shank is configured for implantation in the bone about the guide wire with the drive tool after the capture portion of the shank has been captured within the central bore of the receiver by the retainer (the examiner notes that with the modification in view of Jackson ‘136, there is axial bore for a guide wire and the drive tool is functionally recited, wherein with the bone anchor assembly assembled, one can implant the assembly along a guide wire with a drive tool having a cannulation). 


Claim 5,  Sasing as modified discloses  the upward-facing planar top surface includes a circular outer edge (Fig 3b in Sasing, a circular edge would lead into upper outer curved surface #10). 

Regarding Claim 6,  Sasing as modified discloses  the drive socket further comprises an internal drive aperture with internal sidewalls extending downward from an opening at a top end of the capture portion to a lower tool abutment surface, and wherein the axial bore of the shank further comprises an upper opening at the lower tool abutment surface of the internal drive aperture (Col 5 lines 20-25 in Sasing where the drive socket is hexagonal, paragraph 50, Jackson ‘136 also has the drive socket as being hexagonal, and see Fig below, where with the modification of Jackson ‘136, see below where the drive socket and axial bore would have the configuration being claimed). 

    PNG
    media_image1.png
    613
    807
    media_image1.png
    Greyscale


Regarding Claim 10, Sasing as modified discloses after the capture portion of the shank and the insert are positioned in the central bore of the receiver, the planar top surface on the capture portion is configured to remain spaced apart from the lower surface of the insert so as to not directly receive the downwardly-directed force applied by the closure to lock the assembly (Sasing, Col 9 lines 25-45 lower surface #18 engages the upper outer curved surface #10 and not the top surface and as such the top surface is spaced from the lower surface). 


Claims 14-17, 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasing US 7,306,606 in view of Jackson US 2006/0200136 (‘136) and Jackson US 2006/0149240 (‘240). 
Regarding Claim 14, Sasing discloses a pivotal bone anchor assembly (Fig 2( configured for implantation in a bone of a patient about a guide wire with a drive tool, and for securing a fixation rod to the bone with a closure configured to apply a downwardly-directed force to lock the assembly, the pivotal bone anchor assembly comprising: 
a shank (Fig 3a) comprising a longitudinal axis (fig 3a), a capture portion at an upper end (Fig 3b, see Fig below), an anchor portion (lower tip portion, Fig 3a) opposite the capture portion configured for fixation to the bone, and a neck portion (see Fig below) extending between the capture portion and the anchor portion, the capture portion including an upwardly-opening drive socket (#11) configured to mate with the drive tool (Col 5 lines 20-25), an upward-facing top surface surrounding the drive socket (see Fig below), an upper outer curved surface (#10, Col 5 lines 22) extending downward from the top surface (see Fig below, Fig 3b), and a lower outer curved surface (#12) extending upward from the neck portion (see Fig below); 

    PNG
    media_image2.png
    532
    897
    media_image2.png
    Greyscale

 a receiver (#4) comprising a base portion defining a central bore centered about a vertical centerline axis (see Fig below, the central bore perpendicular to the channel and extending through the receiver)  and an upper portion integral with the base portion (see Fig below) defining a channel configured to receive the fixation rod (see Fig below, Fig 9a, channel for rod #60), the central bore communicating with a bottom of the receiver through a lower opening and extending upward through the channel to a top of the receiver (see Fig below),  the central bore including a closure mating structure (#27) adjacent a top of the receiver configured to mate with the closure and a lower support surface adjacent the lower opening (see Fig below); and 

    PNG
    media_image3.png
    689
    903
    media_image3.png
    Greyscale

a retainer (#2)  including a gap (#16, Fig 4) that bisects the retainer to two retainer parts (left and right halves of #2, Fig 4), the retainer parts configured for positioning within the central bore of the receiver prior to the capture portion of the shank (Fig 7a-8b), each of the retainer parts having an outer surface configured to engage the lower support surface of the receiver and an inner surface configured to capture and hold the capture portion of the shank within the central bore of the receiver so as to prevent the shank from exiting the receiver through the lower opening (Fig 8a-8b, Col 8 lines 26 to Col 9 lines 13), 
wherein the capture portion of the shank is configured for uploading into the central bore of the receiver through the lower opening (as seen in Fig 8b).
Claim 15, Sasing discloses further comprising an insert (#3, Fig 5a-5b) positionable within the central bore of the receiver (Fig 8a-8b) having an upper surface (#19) configured to receive the fixation rod (Fig 9a), a lower surface (#18) configured to transfer the downwardly-directed force applied by the closure to the upper outer curved surface of the capture portion to lock the assembly (Col 9 lines 25-45), and a central aperture (#21) configured to provide access to the drive socket for the drive tool (Fig 8a-8b). 
Regarding Claim 17, Sasing discloses the insert is configured to be top loaded into the receiver (Fig 4, insert #3 can be maneuvered such that it can be top loaded into the receiver and be partially located in the receiver). 
Regarding Claim 21, Sasing discloses the channel of the receiver further comprises an upwardly-open channel defined by interior surfaces of a pair of upright arms extending upwardly from the base portion of the receiver (see Fig below). 

    PNG
    media_image5.png
    525
    683
    media_image5.png
    Greyscale


Regarding Claim 22, Sasing discloses the closure mating structure of the central bore of the receiver further comprises a helically wound guide and advancement structure (threads #27). 
Regarding Claim 23, Sasing discloses further comprising the fixation rod (#60) and the closure (#5), wherein the closure is configured for positioning within the channel of the receiver above the fixation rod and in engagement with the closure mating structure to apply the downwardly-directed force towards a top of the fixation rod, so as to frictionally lock the shank in a fixed position relative to the receiver (Fig 9a-9b, Col 9 lines 30-45). 
Claim 24, Sasing discloses the upper outer curved surface of the capture portion is configured to receive the downwardly-directed force applied towards the top of the fixation rod by the closure to frictionally lock the shank relative to the receiver (Fig 9a-9b, Col 9 lines 30-45).

Sasing  discloses that the top surface appears to be planar and perpendicular to the longitudinal axis (see Fig 3a-3b above) but does not explicitly disclose the an upward-facing top surface is planar and perpendicular to the longitudinal axis, the shank including an axial bore centered about the longitudinal axis and extending distally from the drive 79949557.14Attorney Docket No. JAC023-673746 U.S. Appl. No. 17/391,524 socket to a distal tip of the anchor portion and configured to receive the guide wire, when the shank is uploaded into the central bore through the lower opening, the at least two discrete retainer parts being configured to move at least partially away from each other and then to close toward each other to capture and hold the capture portion of the shank within the central bore of the receiver with the shank extending downward through the lower opening.

Jackson ‘136 discloses a similar shank (Fig 5-7) with an upper capture portion having an upwardly-opening drive socket (#44) configured to mate with the drive tool (paragraph 50), an upward-facing planar top surface (#38) perpendicular a the longitudinal axis of the shank (paragraph 48 where it is obvious that “substantially perpendicular” would encompass perpendicular) and surrounding the drive socket (Fig 1, 7), the shank including an axial bore (#49) centered about the longitudinal axis and extending distally from the drive socket to a distal tip of the anchor portion and 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify to top surface of Sasing to be a planar surface perpendicular to the longitudinal axis in view of Jackson ‘136 because this is a known configuration for a top surface that surrounds a drive socket. It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Sasing to include an axial bore configured to receive a guide wire in view of  Jackson ‘136 because the guide wire provides a guide for insertion of the shank into the vertebra.
Jackson ‘240 discloses a similar device with  a shank (#304) with a capture structure (#308), a receiver comprising a base portion defining a central bore centered about a vertical centerline axis and an upper portion integral with the base portion defining a channel configured to receive the fixation rod, the central bore communicating with a bottom of the receiver through a lower opening and extending upward through the channel to a top of the receiver, the central bore including a support surface adjacent the lower opening and a closure mating structure adjacent a top of the receiver configured to mate with the closure (see Fig below), and 

    PNG
    media_image4.png
    704
    1023
    media_image4.png
    Greyscale


a retainer (#312, Fig 29-31) having two gaps (near ref #386 and near ref #387 in Fig 30) such that the retainer comprises at least two discrete retainer parts (#360, #362)  configured for positioning within the central bore of the receiver prior to the capture portion of the shank (fig 33), each of the retainer parts having an outer surface configured to engage the support surface of the receiver (Fig 36) and an inner surface configured to capture and hold the capture portion of the shank within the central bore of the receiver (Fig 36) so as to prevent the shank from exiting the receiver through the lower opening (Fig 36), wherein the capture portion of the shank is configured for uploading into the central bore of the receiver through the lower opening (Fig 33-34), with the at least two discrete retainer parts being configured to move at least partially 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the retainer of Sasing as modified to have two gaps such that the retainer is made up of two distinct retainer parts, the support surface configured to receive the two distinct retainer parts in view of Jackson ‘240 above because this provides a known alternative configuration to retain a shank that is bottom loaded onto a receiver and provide for polyaxial movement. Note: with modification of Jackon ‘240, the capture portion is not being modified only for the retainer to be made up of two distinct parts.  

Regarding Claim 16, Sasing as modified discloses after the capture portion of the shank and the insert are positioned in the central bore of the receiver, the planar top surface on the capture portion is configured to remain spaced apart from the lower surface of the insert so as to not directly receive the downwardly-directed force applied by the closure to lock the assembly (Sasing, Col 9 lines 25-45 lower surface #18 engages the upper outer curved surface #10 and not the top surface and as such the top surface is spaced from the lower surface). 
Regarding Claim 20,  Sasing as modified discloses  the drive socket further comprises an internal drive aperture with internal sidewalls extending downward from an opening at a top end of the capture portion to a lower tool abutment surface, and . 

    PNG
    media_image1.png
    613
    807
    media_image1.png
    Greyscale


Conclusion
See PTO 892 for art of cited interest showing other bone anchor assemblies. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773